DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority

    PNG
    media_image1.png
    64
    434
    media_image1.png
    Greyscale

Information Disclosure Statement
The information disclosure statements submitted on 10/05/2021 has been considered by the examiner.
Claim Status
Claims 29-42 are being examined on the merits in this office action.
Claim Objections
Claims 29 and 39 are objected to because of the following informalities:  
SEQ ID NOS. 9-11 in claims 29 and 39 are missing a bond between amino acid E and NH. The claims should be amended to include the bond as shown below.

    PNG
    media_image2.png
    96
    173
    media_image2.png
    Greyscale

  Appropriate correction is required.


	
	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 29-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9-13, 15-18, and 20-28 of U.S. Patent No.US 11155592 (hereinafter “the 11155592 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the 11155592 patent recites PYY analogs of Formula I and that the analogs have a C16-C22 fatty acid conjugated to it (claim 1). The patent further recites analogs of SEQ ID NOS: 9-13 (Claims 9-13) which are identical to the instant PYY analogs of SEQ ID NOS. 9-13. The 11155592 patent further recites a method of treating obesity or an obesity related disease or disorder, the method comprising a step of administering to an individual in need thereof an effective amount of a Peptide Tyrosine-Tyrosine (PYY) analog of claim 1 or a pharmaceutically acceptable salt thereof (claim 20) and that wherein the PYY analog or pharmaceutically acceptable salt thereof is subcutaneously (SQ) administered to the individual (claim 21), is orally administered (claim 22), is administered daily, every other day, three times a week, two times a week, one time a week, or biweekly (claim 23), is administered SQ one time a week (claim 24),  is administered orally one time a week (claim 25), and that the method further comprising administering an additional therapeutic agent such as incretin selected from the group consisting of glucagon (GCG), a GCG analog, glucagon-like peptide-1 (GLP-1), GLP-17-36-amide, a GLP-1 analog, gastric inhibitory peptide (GIP), a GIP analog, oxyntomodulin (OXM), an OXM analog, a GIP/GLP-1, a GLP-1/GCG, or an incretin analog having triple receptor activity or dipeptidyl peptidase-IV (DPP-IV) inhibitor (claims 26-28). The claims further recite a pharmaceutical composition comprising the analogs one or more pharmaceutically acceptable carriers, diluents and excipients and further comprising an additional therapeutic agent (claims 15-18).
The claims of the instant application recite A method of treating obesity or an obesity-related disease or disorder, the method comprising the step of: administering to an individual in need thereof an effective amount of a Peptide Tyrosine-Tyrosine (PYY) analog of SEQ ID NOS. 9-13 (claim 29, 38) and that wherein the PYY analog or pharmaceutically acceptable salt thereof is subcutaneously (SQ) administered to the individual (claim 30), is orally administered (claim 31), is administered daily, every other day, three times a week, two times a week, one time a week, or biweekly (claim 32), is administered SQ one time a week (claim 33),  is administered orally one time a week (claim 34), and that the method further comprising administering an additional therapeutic agent such as incretin selected from the group consisting of glucagon (GCG), a GCG analog, glucagon-like peptide-1 (GLP-1), GLP-17-36-amide, a GLP-1 analog, gastric inhibitory peptide (GIP), a GIP analog, oxyntomodulin (OXM), an OXM analog, a GIP/GLP-1, a GLP-1/GCG, or an incretin analog having triple receptor activity or dipeptidyl peptidase-IV (DPP-IV) inhibitor (claims 35-37, 40-42). The claims further recite a pharmaceutical composition comprising the analogs, one or more pharmaceutically acceptable carriers, diluents and excipients and further comprising an additional therapeutic agent (claims 39-42).
The claims of the 11155592 patent anticipate the instant claims.
Conclusion
Claims 29-42 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MERCY H SABILA/Examiner, Art Unit 1654                                                                                                                                                                                                        
/ARADHANA SASAN/Primary Examiner, Art Unit 1615